Tom Glaze, Justice, dissenting. My major disagreement with the majority opinion is that it concludes that the jury’s finding, upon special interrogatories, that Ulysses Davis did not breach the provisions of the excavation contract entered into between Southwestern Bell Telephone Company (Bell) and the Davises, means both Ulysses and Welton Davis committed no negligence in connection with the excavation work. Such a conclusion seems so fundamentally wrong that I need not elaborate. Ms. Morris brought the action in tort, alleging the requisite elements of negligence against Bell and the Davises, and her action was submitted to the jury on the theory that the appellees were negligent. Perhaps, she should not prevail on her complaint, but this court should not dispose of her action based on the finding that the Davises did not breach their contract with Bell. Purtle, J., joins this dissent.